Citation Nr: 0615061	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  00-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to post-traumatic stress 
disorder (PTSD).

The propriety of the initial 50 percent disability rating 
assigned for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 6, 1967 to July 
17, 1967, and from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO).  In a March 1999 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD; and in August 1999, the RO 
granted service connection for migraine headaches, assigning 
a 50 percent disability rating from September 2, 1998.  The 
veteran perfected appeals as to the denial of service 
connection for PTSD, and as to the rating assigned for the 
migraine headaches.  

The RO has adjudicated the PTSD claim on the merits.  
However, previously, the RO had denied that claim in 
unappealed rating decisions in 1996 and 1997.  As discussed 
below, these represent final decisions on that issue, and 
regardless of the determination reached by the RO in the 
March 1999 rating decision, the Board must  determine that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id. 
Therefore, initially, that issue is addressed here below.
 


The issue of the propriety of the initial 50 percent 
disability rating assigned for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  In June 1997, the RO denied the appellant's application 
to reopen a claim for service connection for PTSD.  The 
veteran did not appeal that decision.

3.  The evidence received since the RO's June 1997 denial is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSIONS OF LAW

1.  The RO's June 1997 decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 3.156(a) (2000).
 
3.  The veteran has PTSD due to traumatic experiences in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, because this decision effects a grant 
( reopening of the claim and entitlement to service 
connection for the claimed disability) of the benefit sought 
on appeal, appellate review may be conducted without 
prejudice to the veteran, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to further analyze the impact 
of recent changes to the regulations defining VA's duty to 
assist with respect to the issue of entitlement to service 
connection.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In that regard, as the Board concludes below that service 
connection is granted, initially any questions as to the 
appropriate disability rating or effective date to be 
assigned are the responsibility of the RO.  The RO also will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  
 
II.  Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  Below, the Board sets forth the laws 
and regulations applicable to the claim on appeal and 
adjudicated here, and in relation to those laws and 
regulations, analyzes the information and evidence pertinent 
to this case.  In this connection, the Board has reviewed the 
entire record.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In rating decisions of November 1996 and June 1997, the RO 
denied service connection for PTSD.   The RO notified the 
veteran of those decisions, and of his procedural and 
appellate rights, in November 1996 and June 1997, 
respectively.  The veteran did not appeal either decision, 
which therefore are final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In December 1998, the RO received the veteran's application 
to have his claim reopened, claiming service connection for 
PTSD.  The current appeal arises from a March 1999 rating 
decision.  In that decision, the RO denied service connection 
for PTSD on the merits, essentially on the basis that there 
was no verified stressor applicable to the claimed 
disability, and no diagnosis of PTSD.  Most recently, in a 
June 2005 supplemental statement of the case, the RO denied 
the claim on the basis that there was a diagnosis of PTSD, 
but no verified stressor event.  As discussed above, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 1997 RO decision.

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  
 
The veteran's claim for service connection was previously 
considered and denied by the RO in the June 1997 rating 
decision-the last final disallowance-on the basis that 
there was no verifiable stressor; and that an existing 
diagnosis of PTSD was flawed as it was based on 
unsubstantiated history, and thus there was no diagnosis of 
PTSD based on credible evidence.  
 
Evidence submitted subsequent to June 1997 last final 
disallowance includes private and VA medical records 
including records dated after June 1997 through May 2005, 
including statements by VA treatment providers; a report of 
VA examination in February 1999; a lay statement; police 
records; service personnel records; a response from the 
Center for Unit Records Research (CURR); and the transcript 
of an April 2006 Video-Conference hearing before the 
undersigned.  Much of the evidence received since the final 
decision in June 1997 is new in that the evidence was not 
previously of record at the time of the October 1992 
decision.  

Moreover, the new records contain evidence which is material 
to the claim for the following reasons.  The additional 
evidence provided since the time of the June 1997 decision, 
includes VA and private treatment records containing a 
diagnosis of PTSD.  This is new evidence to the extent that 
the previous RO determination is correct-that a then 
existing diagnosis of PTSD was flawed as it was based on 
unsubstantiated history, and thus there was no diagnosis of 
PTSD based on credible evidence.  

The additional evidence submitted since June 1997 also 
contains new evidence addressing the material issue of 
verification of stressors associated with the claimed PTSD.  
In particular, the new evidence includes service personnel 
records including records pertaining to a September 1969 
special court-martial order, which addresses facts associated 
with a an adjudication and sentence of a charge involving the 
veteran in an incident in August 1969. 

Because the previous denial was based in part on the absence 
of evidence showing a diagnosis of PTSD, the numerous 
treatment records and statements containing that diagnosis 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2000).

Additionally, the other new evidence submitted since June 
1997, including testimony from the veteran and extensive 
service personnel records, contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's claimed disability, even if it may not eventually 
convince the Board to alter its rating decision.  See Hodge 
v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  On this 
basis, the Board determines that new and material evidence 
has been submitted.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

III.  Entitlement to Service Connection

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this regard, the veteran's discharge (DD Form 214) shows 
that his military occupation specialty was medical corpsman, 
and that there is no indication that he served in Vietnam or 
had foreign service otherwise.  Although a record of 
assignments noted that effective July 1969, the veteran was 
enroute to Vietnam, the subsequent record of evidence shows 
that he was never in Vietnam.  

The evidence does not show that the veteran participated in 
combat and he does not claim so.  In this regard, the veteran 
is not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat, see 
VAOPGCPREC 12-99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The veteran has claimed several stressors as causing his 
PTSD; the most important core stressors claimed are as 
reflected in the transcript of recent hearing testimony given 
at the April 2006 hearing.  At that time, the veteran 
testified that his stressors concern an experience involving 
physical and mental abuse by military police in 1969 when he 
was unjustly incarcerated and abused during incarceration.  
This began with an incident involving a fight or riot outside 
the billets in California where he was housed awaiting 
transport to Vietnam.  The veteran was stationed at Fort Ord, 
California, at the reception station for embarkation for 
overseas duty to Vietnam.

He testified that while there, he was in his bed at the time 
of the incident involving a fight or riot outside and not 
involved in the fight; but that nevertheless, MPs came in and 
threw him out of bed and placed him under arrest with those 
who participated.  He testified that he was found guilty, but 
subsequently a convening board dissolved those charges and he 
was exonerated and found not guilty and returned to active 
duty.  

The veteran testified that while he was being held in the 
stockade waiting for trial, he subjected to hard labor and 
physical abuses.  He explained that he was forced to do 
manual labor with manacles/handcuffs on, in a chain gang type 
of setting in which he and others were taken out of the 
stockade to perform various work details.  There were five to 
eight men at time on the shotgun guard.  The guards were very 
over-zealous in their duties and abused the prisoners with 
their weapons.  He testified that this involved actually 
prodding the prisoners with the weapons, and hitting us, and 
kicking us with their feet.  When they complained they were 
reprimanded, and placed on restricted foods or diets.  

The veteran testified that he did not serve any portion of 
the adjudicated sentence of four months of hard labor, but 
was in the stockade until a decision was made and then he was 
released.  He associated his stressors with the whole 
process-involving the initial incident, the arrest, being 
taken to the stockade, the abuses there, and waiting for 
trial while in the stockade.

In an earlier statement received in February 2001, the 
veteran also discussed his 1969 incarceration, consistent 
with the testimony given in April 2006.  In the earlier 
statement, the veteran also stated that there had been an 
incident at the Presidio, in which a group of Puerto Rican 
prisoners were protesting and because of that they were 
charged with mutiny for refusing an order.  The veteran 
stated that that group of men were beaten and some were shot 
for defending themselves.

The veteran's service personnel records include a September 
1969 special court-martial order.  That document 
substantiates that the veteran was charged with two 
violations associated with an incident on August 15, 1969.  
First, the veteran was charged with failure to obey an order 
to get out of bed and face the isle from the foot of his 
bunk.  Second, he was charged with unlawfully striking a 
staff sergeant on the back of the head with his fist.  The 
veteran pled not guilty to both charges; and was found not 
guilty as to the first charge, but guilty as to the second 
charge.  In the special court-martial order, the veteran was 
sentenced to: be confined at hard labor for four months; 
forfeiture of $50.00 per month for a period of six months; 
and reduction to the grade of Private E1.  The sentence was 
adjudged on September 17, 1969.  

Additionally, the order contains an action, that the sentence 
was approved and would be duly executed, but the execution of 
that portion adjudging confinement at hard labor for four 
months was suspended for four months, at which time, unless 
the suspension was sooner vacated, the suspended portion of 
the sentence would be remitted without further action. 

Service medical records include an August 19, 1969 record 
indicating that the veteran was in the post stockade and was 
undergoing an examination.  The record noted that the veteran 
was in the stockade for possible assault and failure to obey 
an order.  There are several subsequent treatment records 
dated in August and September 1969 showing treatment for 
different conditions and complaints.  These records indicate 
that the veteran was in the post stockade and/or Letterman 
General Hospital Emergency Room, Presidio of San Francisco.  

The claims file contains an April 1969 magazine article, 
which discusses the court-martial of fourteen soldiers 
charged with mutiny for a sit-down protest against stockade 
conditions at San Francisco's Presidio in the previous fall.  
The court-martial was conducted at Fort Ord, California amid 
extraordinary security precautions, including three 
roadblocks and a helicopter hovering over the courthouse.  
The article indicated that the military reaction to the 
political agitation within the ranks was straightforward-
"the prosecutors threw the book at the offenders.  The 
Presidio "mutineers" received sentences of 14, 15, and 16 
years, apparently for doing little more than sitting in a 
circle and singing "We Shall Overcome" as a protest against 
conditions in the stockade.

The Board notes that there is a November 2001 administrative 
decision of the RO, which adjudicated whether any injury or 
disability due to the veteran's detainment in a post stockade 
associated with the September 1969 special court-martial 
order, was in the line of duty and not due to his own willful 
misconduct.  In that decision, the RO determined that any 
injury or disability due to the veteran's confinement was 
incurred in the line of duty, and was not due to his own 
willful misconduct.

The medical evidence reflects that there are conflicting 
diagnoses as to whether the veteran has a current, valid 
diagnosis of PTSD.  The report of an April 1996 private 
examination for PTSD (by the Philadelphia Psychiatric 
Consultation Service (PPCS)) contains a discussion of the 
circumstances surrounding the veteran's 1969 incarceration.  
This included claimed stressors such as guards pointing 
loaded shotguns at him and pushing him with the ends of the 
barrels, which left him terrified.  The examiner indicated 
that the incarceration experience was the most terrifying of 
events the veteran experienced in service; and at the 
conclusion of the examination report, the examiner diagnosed 
PTSD.  

The reports of VA examinations in March 1997 and February 
1999 both contain a diagnosis of depressive disorder with 
psychotic features; and contain an opinion that PTSD was not 
demonstrated.    

In a private examination report dated in April 1999, the 
examiner from the April 1996 examination stated that he had 
reexamined the veteran and found that he continued to have 
the same symptoms as before.  The examiner reiterated that 
one of the most terrifying events in the veteran's military 
experience was associated with the incarceration when loaded 
guns were pointed at him continuously, and shot guns were put 
to his head.  The examiner also discussed that at the time 
this was happening to the veteran, he was aware that in the 
same prison, six Puerto Ricans had been shot and killed for 
refusal to obey orders.  He feared that he could be shot and 
killed at any time and was terrified of having loaded guns 
pointed at his head.

In a June 1999 statement by a VA psychiatrist, he stated that 
the veteran had a diagnosis of PTSD and that the stressors 
were a period of time he spent in the stockade with beatings 
and being forced to do hard labor.  

In a June 1999 statement by a VA psychologist, he diagnosed 
PTSD, which was associated with certain stressors, including 
life-threatening conditions experienced while incarcerated at 
the Presidio stockade.

In an August 2000 statement by the VA psychiatrist who 
provided the June 1999 statement, he stated that the veteran 
was under his care for PTSD with psychosis; and that these 
symptoms originated while the veteran was in service.   That 
psychiatrist provided another statement in October 2003, in 
which he stated that the veteran was under his care for a 
diagnosis of PTSD.  The physician associated the PTSD to the 
1969 incarceration.

As discussed above, the veteran essentially alleges that his 
PTSD-related stressors resulted from the physical and mental 
abuse and assaults inflicted on him while incarcerated in the 
stockade at the Presidio.  He further claims that the overall 
circumstances leading up to his arrest, the incarceration, 
and his subsequent release constitute his stressor for 
purposes of his claim for service connection for PTSD.  

The service personnel and medical records cited above do not 
specifically corroborate the veteran's claimed stressors as 
regards to specific facets of abuse or assault, such as 
claimed prodding with the weapons, hitting, kicking with 
their feet, and other specifically claimed stressors 
associated with the veteran's arrest and incarceration in the 
stockade.  However, those records are consistent with the 
veteran's description of the overall circumstances leading up 
to his arrest, the incarceration, and subsequent release.  

Moreover, given the demonstrated turbulent nature of the 
Presidio stockade when the veteran was incarcerated, as 
reflected in the cited article, the Board finds that the 
veteran's exposure to the asserted stressors would be 
consistent with the veteran's position as a prisoner there.  
Therefore, the Board accepts the veteran's assertion that he 
was exposed to the claimed stressors while incarcerated.  

The Court has held that corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In light of the veteran's personal testimony which the Board 
has been found to be credible and consistent with all 
official service records, and the opinions of several mental 
health professionals who also implicitly concluded that the 
in-service traumatic incidents described by the veteran did 
in fact occur, the Board finds that the evidence of record is 
at least in relative equipoise as to the verification of the 
claimed stressors.  

Moreover, while there are conflicting diagnoses as to whether 
the veteran has a current, valid diagnosis of PTSD, the 
evidence showing that the veteran does have a diagnosis of 
PTSD also shows that this has been found to be related to the 
verified stressors as discussed above.  The evidence of 
record is at least in relative equipoise.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that PTSD was incurred in service.  38 U.S.C.A. § 
5107.   In light of the foregoing, service connection for 
PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran is claiming entitlement to an initial disability 
rating in excess of 50 percent for migraine headaches.  The 
Board has determined that additional development is necessary 
prior to completion of its appellate review for the following 
reasons. 
 
During the veteran's April 2006 Video-Conference hearing 
before the undersigned, the veteran testified that he 
receives treatment at least twice a month at the VA Medical 
Center in Philadelphia.  His representative requested that 
the most recent records be obtained.  

A review of the claims file shows that although there is a 
report of VA examination for neurological disorders in April 
2005, the most recent VA clinical treatment record is dated 
in March 2004.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records of 
that treatment should be obtained.  38 C.F.R. § 3.159(c) 
(2005).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any VA medical 
records of treatment outstanding for the 
period since March 2004, to specifically 
include such treatment records from the VA 
Medical Center in Philadelphia.

2.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim.  If the decision remains 
unfavorable, then issue an updated 
supplemental statement of the case and 
give the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


